 In the Matter of HYGRADE FOOD PRODUCTS CORPORATION, EMPLOYERandROBERT F. ARMSTRONG,PETITIONERandLOCAL26,UNTrED OFFICBAND PROFESSIONAL WORKERS OF AMERICA, CIO, UNIONCaseNo. 7-RD-33.-Decided March 28,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbeforea hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner asserts that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) of the Act.3.Sometime in 1947 the Employer recognized the Union as thebargaining representative of the employees in the unit described below.On September 12, 1947, the Union and Employer executed a contractto be effective from July 22, 1947, to October 1, 1948, and continuing ineffect indefinitely thereafter terminable at will by either party on 30days' notice.At the hearing, Employer stated that it regards thecontract as still existing.The Union did not appear.'The contract provides for a union shop and for maintenance ofmembership in the Union as a condition of employment. The Unionhas not been certified by the Board, under Section 9 (e) (1) of the Act,as being authorized to execute such a union-security provision.We1 The Union was served with notice of hearing. The hearing containsno explanationfor the failure to appear.We do not construe the failure to appear, standingalone, ana disclaimer of the Union's interest in the representation of the employees involvedherein.SeeMatter of Gabriel Steel Company,80 N. L. R. B. 1361, and cases cited therein.82 N. L. R. B., No. 45.428 EYGRADE FOOD PRODUCTS CORPOR4 1ON429have previously held that the "mere existence of such a provisionacts as a restraint upon those desiring to refrain from union activitieswithin the meaning of Section 7 of the Act ..." 2 The invalidunion-security provision operates to remove the contract bar whichmight have been contended.Moreover, the contract is presently termi-nable at will, and the Board has frequently held that such an agree-ment cannot operate as a bar to a question of representation."Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employer with-in the meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All office and clerical employees at the Detroit, Michigan, plant ofthe Employer at 2811 Michigan Avenue, which includes the mainoffice, Sullivan Wholesale, Dudman Market, and the Eastern MarketBranch, excluding the traffic manager, credit manager, paymaster,cashier, stenographer for plant manager, stenographer for districtcomptroller, stenographer for office manager and trainees for otherbranches, assistant office managers, general ledger bookkeeper, ac-counts payable bookkeeper, Genivieve B. Lux (Breen), Charles Kent,any persons connected with an executive office of the Employer, andall other supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional-Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employeesMatter of C.HagerctSons Hinge Manufacturing Company,80 N. L.R. B. 163. Seealso,Matter of General Electric Company,80 N. L.R. B. 169.sMatter of American Lawn Mower Company,79N. L. R. B. 367 ; MatterofRankinEquipmentCo , 79 N. L.R.B. 1439;Matter ofWisconsin Telephone Company, 75N. L. R. B. 993. 430DECISIONS OF NATIONALLABOR RELATIONS BOARDwho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by Local 26, United Office and ProfessionalWorkers of America, CIO.4Inasmuch as the Union is not in compliance with Section 9 (f), (g), and (h), weshall certify it if it wins the election,provided that at that time it is in compliance.Absent such compliance,the Board will only certify the arithmetical results of theelection.